Gest, J.,
We do not think that any elaborate discussion is necessary to vindicate the adjudication of the auditing judge in this case. The main question with which the argument of the exceptants is concerned *424is that of res judicata, and, in our opinion, the adjudications of Judge Pen-rose in 1909 and of Judge Gummey in 1915 did not go further, if they went that far, than to determine the validity of the trust for the life of Elwood T. Johnson, and did not confirm the validity of the remainders after his death to the testator’s brothers, which, so far as the exceptants are concerned, were clearly invalid. It needs no argument to show that they are not entitled, either, first, under the will of William Johnson, in default of appointment by Walter, as, in that event, Elwood, the surviving child of Walter, would take, for the limitation over to William’s brothers is only in case Walter should die without leaving children; or, secondly, under the will of Walter, the donee of the power, for his appointment to William’s brothers transcended his power. If, as it may be argued, the appointment made by Walter of a life estate in trust for Elwood was valid under the doctrine of Boyle’s Estate, 12 Phila. 83 (better reported in 5 W. N. C. 363), and Lewis’s Estate, 269 Pa. 379; Farwell on Powers (2nd ed.), 306, it would, of course, be clear that Elwood could not have claimed the estate at these audits. And if, under the will of William Johnson, his son Walter, the donee of the power, had the right to appoint, not merely in favor of his children, but grandchildren, who are mentioned in the alternative limitation in default of appointment, it is also clear that Elwood could not have claimed the corpus at these audits, but the trustees must have continued to hold the estate until his death, in order to protect the interests of any children he might have left him surviving. Had Elwood, therefore, made his claim at these audits, it is not to be supposed that it would have been supported; but no such questions were raised, and the record, in our opinion, merely shows that Elwood acquiesced in the award to the trustees, just as he agreed that the $10,000 bequest to him should remain indefinitely in their hands. To go to the extent of the argument of counsel for the exceptants and hold that because Elwood did not claim an absolute estate at the audits in 1909 and 1915, the invalid appointment in the will of Walter in favor of William’s brothers was to be read into the will of William, would be to go beyond any decision that can be found.
The exceptions are dismissed and the adjudication is confirmed.